DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention ‘I’ (claims 1-12) and species ‘a’ (figures 6-8)  in the reply filed on 10/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant states that the amendments to invention ‘II’ obviate the need for restriction, but the restriction requirement is still warranted, since at least invention I is operable by different methods.  However, if invention I becomes allowable the Examiner may rejoin invention II if it requires all the features of Invention I.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2020/0105337).
Regarding claim 1, Chen discloses a memory device, comprising: a storage element (153) having a write control input (gate of P2 or P3), a weight input (WBL) and a weight output (N), and adapted to receive a weight value (data) at the weight input in response to a write control signal from the write control input, and store the weight value (in the cross coupled latch); a capacitor (166); a first switch device (162) having a data input (gate) and being adapted to interconnect the weight output of the storage element to a first end of the capacitor (165) in response to a data input control signal (RWL) at the data input; and a second switch device (164) having a read control input (gate) and being adapted to interconnect the first end of the capacitor to a read bitline (158) in response to a read control signal (169)at the read control input.
Regarding claim 2, Chen discloses the memory device of claim 1, wherein the storage element includes a static random-access memory ("SRAM") cell (153).
Regarding claim 3, Chen discloses the memory device of claim 2, wherein the second switch device and first switch device are adapted to cooperate to disconnect the first end of the capacitor from the storage element and discharge the capacitor through the RBL in one switching state, and disconnect the first end of the capacitor from the RBL and interconnect the first end of the capacitor with the weight output of the storage element in another switching state (see Figure 1c, swtiches 162 and 164 are functionally connected to connect/disconnect 165 to from the RBL or N).
Regarding claim 5, Chen discloses the memory device of claim 1, wherein the storage element comprises a pair of CMOS inverters cross-coupled to each other at a first (N) and second nodes, and wherein the first switch device being adapted to interconnect the first node to a first end of the capacitor in response to a data input control signal at the data input (see Figure 1c).
Regarding claim 7, Chen discloses the memory device of claim 5, further comprising an access switch device (P3) having a write control input and being adapted to interconnect the second node to a write bitline ("WBL") in response to a write control signal at the write control input.
Regarding claim 8, Chen discloses the memory device of claim 1, further comprising: a second storage element having a write control input, a weight input and a weight output, and adapted to receive a weight value at the weight input in response to a second write control signal from the write control input, and store the weight value; a second capacitor; a third switch device having a data input and being adapted to interconnect the weight output of the second storage element to a first end of the second capacitor in response to a data input control signal at the data input of the third switch device; and a fourth switch device having a read control input and being adapted to interconnect the first end of the second capacitor to the RBL in response to a read control signal at the read control input of the fourth switch (see Figure 2a-2b, multiple memory cells connected to same output line—RBL)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Verma (US 2021/0271597).
Claims 9 and 10 recite substantially the same features as claims rejected above with the addition of the claimed array structural features (e.g. a plurality of shared RBL’s in a column vs the one taught by Chen 268/158).  However, it would have been obvious to those having ordinary skill at the time of filing to provide such a multiple column array structure since it was a known configuration at the time of filing (see Verma, Figure 3 for example) and would have yielded the expected result of increased memory capacity (i.e. more columns).
Regarding claim 11, Chen as modified above discloses computing device of claim 10, further comprising a plurality of ADCs, each connected to a respective one of the RBLs and adapted to receive an analog signal from the RBL and generate a digital output indicative of a value of the analog signal (see paragraphs 0011, element 261).
Regarding claim 12, Chen as modified above discloses computing device of the claim 11, further comprising a plurality of digital shifters (263), each adapted to receive the digital output from a respective one of the ADCs and shift the digital output by a predetermined number of digits (multiply), the predetermined number digits being different for each column (the multiplication is arbitrary, so the modified devices is “adapted to”).

Claim(s) s 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu (US 2021/0349689).
Regarding claim 4, Chen discloses memory device of claim 1, but fails to disclose  a switching device connected across the capacitor and adapted to discharge the capacitor through the switching device.  However, it would have been obvious to those having ordinary skill at the time of filing to provide such a discharge switch since it was a known feature of such devices at the time of filing (see Lu, Figure 2B, 224) and it would yield the predictable result of altering the data stored in the capacitor plate by discharging.

Claim(s) s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 6, Chen discloses memory device of claim 1, but fails to teach the first switching device comprises a CMOS transmission gate having a pair of complementary data inputs. However, it would have been obvious to those having ordinary skill at the time of filing to provide such a discharge switch since the Examiner takes official notice such transmission gates as switching devices were known at the time of filing and it would yield the predictable result of accessing data stored in the SRAM latch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited and attached art discloses various embodiments of SRAM cells in combination with capacitors connected to the data nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824